Citation Nr: 1132673	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1974 and from October 1977 to July 1978.  He also had active duty service in the Alabama Army National Guard from December 2003 to March 2005.   

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama. 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge July 2011.  A transcript of that proceeding has been associated with the claims file.  

The Board notes that the Veteran initially appealed to the Board the issue of whether new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for a compound fracture to the right index finger.  However, in the presence of his representative at July 2011 hearing before the undersigned, the Veteran withdrew that issues from appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his sleep apnea is the result of his military service.  In particular, he asserts that he was exposed to "environmental hazards," to include smoke, fumes, windstorms, and extreme heat, while serving on active duty at a forward operating base (FOB) in Iraq from March 2004 to February 2005.  See Hearing Transcript, pp. 21-23.  He believes that his exposure to these various elements/hazards caused his sleep apnea.  Thus, he contends that service connection for this condition is warranted.  

At the outset, the Board notes that the Veteran underwent "sleep apnea surgery" in 1996, at which time they removed his uvula in an attempt to correct the apnea condition.  After the surgery, the Veteran testified that he no longer experienced breathing difficulties or snoring, and that his sleep apnea had essentially resolved.  

In 2004, while on active duty at FOB Caldwell (Iraq), he once again began to develop breathing/snoring problems while sleeping.  He described daily exposure to heavy, yellowish smoke from a near-by factory; he also described frequent exposure to dust and sandstorms.  He testified that he was diagnosed with sleep apnea upon his return from Iraq.  

A January 2006 private sleep study report from Dr. Nunnally (of Dothan ENT Associates) shows a diagnosis of severe sleep apnea.  The Veteran reported episodes of daytime napping and snoring for the past 11 months.  Records from the Alabama National Guard dated in February 2006 show that the Veteran was placed on permanent profile due to obstructive sleep apnea.  In a May 2006 Post-Deployment Health Assessment the Veteran reported that he believed his sleep problems were related to his deployment and that his health was worse now than before he was deployed to Iraq.  He cited to fog oils and industrial pollution exposure.  

In addition to the evidence outlined above, the record also contains various lay statements from family members and his "bunk mate" in Iraq, which indicate that the Veteran began to have breathing problems upon his return from Iraq in 2005.  His bunkmate stated that the Veteran's snoring became so disruptive that he was moved into a trailer to sleep alone.  

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not yet been afforded a VA examination in connection with his claim of service connection for sleep apnea.

Given that there is evidence of a current disability, evidence tending to establish than an event, injury, or disease occurred in service, and at least an indication that the two may be related, the Board finds that the sleep apnea claim should be remanded in order to schedule the Veteran for a VA examination with a nexus opinion.

In addition, the RO should attempt to obtain the following medical records upon remand: (1) private treatment records relating to the Veteran's sleep apnea surgery in 1996 (Southeast Alabama Medical Center); (2) any employment related physical examinations/treatment records from Santa Fe Protective Services, Ft. Rucker, Alabama; (3) any employment related physical examinations/treatment records from Charles Dietz Association; (4) any additional private treatment records from Dr. Nunnally (Dothan ENT Associates) dated from January 2006 to the present; and (5) any additional private treatment records from Dr. Wessner, date from 2007 to the present.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance by letter that notifies the Veteran of the evidence needed to establish service connection based upon a preexisting disability (aggravation).  

2. Obtain the names and addresses of all medical care providers who treated the Veteran for sleep apnea from the 1980's to the present, to include the following: (1) private treatment records (including pre- and post- surgical) relating to the Veteran's sleep apnea surgery in 1996 (Southeast Alabama Medical Center); (2) any employment related physical examinations/treatment records from Santa Fe Protective Services, Ft. Rucker, Alabama; (3) any employment related physical examinations/treatment records from Charles Dietz Association; (4) any additional private treatment records from Dr. Nunnally (Dothan ENT Associates) dated from January 2006 to the present; and (5) any additional private treatment records from Dr. Wessner, date from 2007 to the present. 

After securing any necessary releases, obtain these records.  Regardless of the Veteran's response, obtain all outstanding VA medical records, if any.

3. Thereafter, schedule the Veteran for a VA examination in connection with his claim of service connection for sleep apnea.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.  The examiner should provide an opinion, consistent with sound medical judgment, as to the following:  

(i) Is it undebatable that the sleep apnea condition existed prior to the Veteran's second period of active service in 2004?

(ii) If it is determined that it is undebatable that the sleep apnea had its onset prior to active service in 2004, did it increase in severity during service?  If there was an increase in severity, was it due to the natural progression of the condition, or was it aggravated beyond its natural progression?  The examiner should be advised that temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.

(iii) If it is determined that the Veteran's sleep apnea did not preexist his active service, state where it is at least as likely as not (that is, a probability of 50 percent or greater) that sleep apnea that had its onset during or is otherwise attributable to his active military service, to include consideration of the Veteran's reported in-service symptoms and exposure to possible burn pits/smoke/sand storms/extreme heat, and any other industrial/environmental pollution while deployed to Iraq in 2004-2005.  

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


